JINZANGHUANG TIBET PHARMACEUTICALS, INC. Harborside Financial Center, 2500 Plaza V Jersey City, NJ 07311 September 2, 2011 VIA EDGAR Tia Jenkins Securities and Exchange Commission Division of Corporation Finance treet, N.E., Washington, DC 20549 Re: Jinzanghuang Tibet Pharmaceuticals, Inc. Form 10-K for the Fiscal Year Ended June 30, 2010 Filed September 28, 2010 File No. 000-53254 Dear Ms. Jenkins: I am writing in response to your letters dated June 30, 2011 and August 2, 2011.We are working towards completion of complete responses.However, we will require additional time to provide complete responses.We expect to file our responses on EDGAR no later than September 9, 2011. Sincerely, /s/ Xue Bangyi Xue Bangyi Chief Executive Officer
